Exhibit 10.169

NOTE EXCHANGE AGREEMENT

This Note Exchange Agreement (this “Agreement”) is entered into between The
Immune Response Corporation, a Delaware corporation (the “Company”), and
Cheshire Associates LLC, a Delaware limited liability company (“Cheshire”), as
of April 29, 2005 (the “Effective Date”).

Whereas, this agreement documents a binding oral agreement entered into between
the parties during the course of a Company board of directors meeting on
April 29, 2005.

Reference in this Agreement to the “Notes” means only the following 8%
Convertible Secured Promissory Notes made by the Company to Cheshire or to an
affiliate or related party of Cheshire, each of which Notes is now beneficially
owned (by original issuance or by assignment) by Cheshire:

                              Currently Scheduled Issuance (or   Outstanding    
Reissuance) Date   Principal Amount   Maturity Date
May 3, 2002
  $ 1,467,178     May 3, 2005*

December 10, 2002
    278,320     July 30, 2005

November 12, 2002
    4,847,608     November 12, 2005

November 15, 2002
    200,000     November 15, 2005

November 20, 2002
    200,000     November 20, 2005

November 27, 2002
    215,000     November 27, 2005


*This Note is the “May Note.” All Notes other than the May Note are referred to,
collectively, as the “Other Notes.”

Each Note was issued pursuant to a Note Purchase Agreement dated November 9,
2001 between the Company and Kevin Kimberlin Partners, L.P. (“KKP”), as amended
by:



  •   Amendment No. 1 dated February 14, 2002 among the Company, KKP and Oshkim
Limited Partnership (“Oshkim”);



  •   Amendment No. 2 dated May 3, 2002 among the Company, KKP and Oshkim; and



  •   Amendment No. 3 dated July 11, 2002 among the Company, KKP, Oshkim and The
Kimberlin Family 1998 Irrevocable Trust (the “Trust”);

(as so amended, the “Note Purchase Agreement”).

Reference in this Agreement to the “Warrants” means only the Warrants issued
pursuant to the following Warrant Agreements of the Company with Cheshire or an
affiliate or related party of Cheshire, each of which Warrants is now
beneficially owned (by original issuance or by assignment) by Cheshire:

                  Issuance (or   Original Number of     Reissuance) Date  
Exercisable Shares   Original Exercise Price
May 3, 2002
    2,319,109     $ 2.156  
 
               
November 12, 2002
    4,243,354       1.428  
 
               
November 15, 2002
    174,581       1.432  
 
               
November 20, 2002
    184,638       1.354  
 
               
November 27, 2002
    264,518       1.016  
 
               
December 10, 2002
    187,851       1.852  

The parties acknowledge that the closing sale price of the Company’s common
stock on April 29, 2005, as reported by The Nasdaq Stock Market, was $0.70.

1. The Company shall forthwith pay in cash all accrued interest on all of the
Notes, including the May Note, up through the Effective Date in the amount of
$1,339,534.

2. Cheshire shall forthwith after (and subject to) such interest payment being
made convert the May Note into 1,006,986 shares of common stock of the Company,
in accordance with the current terms of the May Note. This Agreement shall
constitute notice of conversion, and no further notice of conversion is
required. Cheshire agrees to return the original May Note to the Company for
cancellation.

3. All Other Notes are hereby exchanged for a new 8% Convertible Secured
Promissory Note, dated as of the Effective Date, having a May 31, 2007 maturity
date, a principal amount of $5,740,928 and, except as set forth herein,
otherwise with the same terms, rights and conditions as the Other Notes (the
“2007 Mortgage Note”), including, without limitation, the same registration
rights, and as provided in the Note Purchase Agreement. The Company agrees to
promptly deliver the 2007 Mortgage Note to Cheshire against return of the Other
Notes to the Company for cancellation. The 2007 Mortgage Note shall have no
scheduled actual payments of principal or interest until its maturity date, all
consistent with Section 3.3 of the Note Purchase Agreement. The initial
conversion price of the 2007 Mortgage Note shall be $0.70, subject to possible
further adjustment pursuant to the current provisions of the respective Other
Notes and the Note Purchase Agreement; provided, however, that in no event shall
any such further adjustment occur as a result of the next PIPES financing of the
Company. Except as expressly set forth herein, each security document pertaining
to the Other Notes and the Note Purchase Agreement remain unchanged and in full
force and effect, and the 2007 Mortgage Note shall be secured by the same
security interests in the same collateral and with the same priority as those of
the Other Notes immediately before this Agreement.

4. The exercise price of each of the Warrants is hereby changed to $0.70 per
share, subject to possible further adjustment pursuant to the current provisions
of the Warrants; provided, however, that in no event shall any such further
adjustment occur as a result of the next PIPES financing of the Company. The
number of shares of Company common stock for which the respective Warrants are
exercisable as of immediately before this Agreement shall not be increased as a
result of such change of the exercise price to $0.70, and $0.70 shall be the new
baseline Exercise Price for any further changes in exercise price (and for any
corresponding future increases in the number of exercisable shares). Except as
expressly set forth herein, each respective Warrant and Warrant Agreement
remains unchanged and in full force and effect.

5. This Agreement and the changes effected hereby shall cause no antidilution
adjustment or other effect of any kind on any Company securities beneficially
owned by Cheshire other than the Notes and the Warrants. To that extent, the
terms of each of such other securities are hereby amended. To the extent such
amendment is impossible or impractical, Cheshire hereby waives the benefit of
such adjustment or other effect, for itself and for its successors and assigns,
and reverts and relinquishes such rights to the Company.

6. If the Company privately issues a debt security followed soon thereafter by a
private equity financing, or engages in another sort of multi-step private
financing, it shall be deemed a single integrated PIPES financing for the
purposes of this Agreement.

7. The Company and Cheshire agree that, if and when so required by The Nasdaq
Stock Market, they will enter into a letter agreement, with regard to the
incremental shares hereafter underlying the Mortgage Note and the Warrants, of
like tenor as the letter agreement dated August 8, 2002 among Oshkim, the Trust
and the Company (Exhibit 10.102 to the Company’s Form 10-Q filed on November 19,
2002).

8. This Agreement may not be amended or waived except in a writing signed by
both parties. Both parties agree to cooperate and to do all acts and sign all
documents necessary or desirable in order to more perfectly evidence or
effectuate the intent of this Agreement. This Agreement shall be governed by,
and construed and interpreted in accordance with, the laws of the State of New
York. This Agreement and those documents expressly referred to herein embody the
complete agreement and understanding among the parties and supersede and preempt
any pre-Effective-Date understandings, agreements, or representations by or
between the parties, written or oral, which may have related to the subject
matter hereof in any way.

THE IMMUNE RESPONSE CORPORATION

By: /s/ John N. Bonfiglio



      Chief Executive Officer

CHESHIRE ASSOCIATES LLC

By: /s/ Kevin B. Kimberlin



      Nonmember Manager

